Citation Nr: 1452739	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a left knee condition with degenerative arthritis and cartilage tear, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based upon individual unemployablity (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1974 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his Substantive Appeal, the Veteran requested a Board hearing in Washington, DC.  In June 2014, the Veteran's representative indicated that the Veteran would not appear at the scheduled hearing and did not indicate a desire to reschedule for another Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

In addition to the issues listed above, the Veteran perfected an appeal of the denial of service connection for posttraumatic stress disorder (PTSD).  However, in a subsequent August 2013 rating decision, service connection for PTSD was granted by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

In his August 2012 VA Form 9 and the June 2014 brief on behalf of the Veteran, it was alleged that the Veteran was unable to work due to his service-connected disabilities, particularly his service-connected left knee disability.  As the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, including claims for increased compensation, the Board has amended the issues on appeal to include entitlement to total disability evaluation based on individual unemployability as reflected above.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is necessary to obtain outstanding, pertinent evidence, including Social Security Administration (SSA) records.  The evidence before the Board indicates that the Veteran has applied for disability benefits from the SSA and that the records are potentially pertinent to the remanded claims.  The Board notes that the Veteran's treatment records from July 2008 indicate that the Veteran was in the process of applying for SSA disability benefits and during his March 2013 VA examination, the examiner noted that the SSA would not find the Veteran disabled due to his knee condition.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  As the file indicates that the Veteran's SSA records may be relevant, the VA has an obligation to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such records have not been obtained; remand is required in order for this evidence to be requested.

Further, the evidence of record indicates that the Veteran contends that his service-connected disabilities have rendered him unemployable, and a claim for entitlement to a TDIU has been raised.  The Board notes that the Veteran is currently service-connected for his left knee condition, rated as 20 percent disabling, and PTSD, rated as 50 percent disabling, and, therefore, has a combined rating of 60 percent.  A total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16.  Thus, the Veteran at present does not meet the schedular criteria for the assignment of a TDIU.  

Nevertheless, the Veteran's representative requests in his brief on behalf of the Veteran that an extra-schedular TDIU be assigned based upon 38 C.F.R. § 4.16(b).  The Board notes that 38 C.F.R. § 4.16 states that "it is the established policy of the Department of Veteran's affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veteran's who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a)."  Accordingly, if it is determined that the Veteran is disabled due to his service-connected disabilities and he does not meet the schedular criteria under 38 C.F.R. § 4.16(a), then his claim should be referred to the Director, Compensation Service, for extra-schedular consideration.  

However, it is unclear whether the Veteran is unemployable by reason of service-connected disabilities.  During the Veteran's March 2013 VA examination, the examiner indicated that the Veteran was unable to follow a gainful occupation but that his service-connected left knee disability did not prevent sedentary employment.  Further, his March 2013 VA psychiatric evaluation indicated that the Veteran's PTSD caused the Veteran to have reduced occupational functioning but did not preclude employment on its own.  Yet, throughout this period, the Veteran has maintained that he has not been able to obtain gainful employment solely due to his service-connected conditions.  Accordingly, the Board finds that the appropriate development should be undertaken to determine if the Veteran is disabled solely due to either one of his service-connected disabilities, or their combined effects.      

Accordingly, the case is REMANDED for the following action:

1. The Veteran's complete Social Security Administration disability file should be obtained, including any pertinent claim for benefits, the Social Security Administration decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. The Veteran and his representative should be contacted regarding if he would like to submit any additional information regarding his claim for TDIU, including any updated work history and education.  The Veteran should be given a reasonable amount of time to respond and any documents submitted should be associated with the claims file.   

3. Then, schedule the Veteran for an examination to determine if the aggregate effect of the Veteran's service-connected disabilities preclude him from securing and maintaining any substantially gainful employment in light of his work history, which includes periods working as a construction worker, a house man, and a security guard, and his education, which includes an associate's degree. 

The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Afterwards, the AOJ should then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses the TDIU claim, with particular attention to 38 C.F.R. § 4.16(b). A reasonable period of time must be allowed for a response before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



